The opinion of the court was delivered by
Gibson, C. J.
An assignment to trustees for payment of debts, passes the whole interest of the assignors, whether joint or separate, actual or contingent. The judgment of Letitia Hill v. William Hill, even in the hands of one who had paid value for it, is therefore not entitled to take precedence of their joint assignment, passing, as it did, every incidental or derivative interest necessary to impart to the fund its utmost power of productiveness. As regards .a resulting interest after payment of the debts, if any such had remained, this judgment like any other security between the assignors themselves, would have remained unaffected; but their creditors claiming by title paramount, are entitled to the utmost estate or interest which the assignors, or either of them, have in the property, so far as is necessary to the business of satisfaction. The exception to the report of the auditor in this particular, must therefore be allowed.
Decree accordingly.